 



EXHIBIT 10.23

THORATEC CORPORATION
DEFERRED COMPENSATION PLAN

SECTION 1. ESTABLISHMENT AND PURPOSES

     1.1 Establishment. Thoratec Corporation established effective as of
January 1, 2004, a deferred compensation plan for executives as described
herein, known as the “THORATEC CORPORATION DEFERRED COMPENSATION PLAN”
(hereinafter called the “Plan”).

     1.2 Purposes. The purposes of the Plan are to (i) enable the Corporation to
attract and retain persons of outstanding competence; (ii) provide means whereby
certain amounts payable by the Corporation to selected executives and directors
may be deferred to some future period; and (iii) provide a means for possible
future allocation of a matching credit by the Corporation to selected executives
and directors. The Plan is intended to constitute an unfunded plan primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees.

SECTION 2. DEFINITIONS

     2.1 Definitions. Whenever used herein, the following terms shall have the
meanings set forth below:

     (a) “Board” means the Board of Directors of the Corporation.

     (b) “Committee” means the Nonqualified Deferred Compensation Committee
appointed by the Board.

     (c) “Compensation” means the gross Salary, Bonus and Board Fees payable to
a Participant during a Year.

     (i) Salary. “Salary” means all regular, basic compensation, before
reduction for amounts deferred pursuant to this Plan or any other plan of the
Corporation, payable in cash to a Participant for services rendered during the
Year, exclusive of any bonuses or incentive compensation, special fees or
awards, allowances, or amounts designated by the Corporation as payments toward
or reimbursement of expenses.

     (ii) Bonus. “Bonus” means the Plan bonus payable in cash by the Corporation
to a Participant in a Year under the Corporation’s Bonus Plan.

     (iii) Board Fees. “Board Fees” means the cash compensation payable to
Directors, including any annual retainer and meeting and committee fees.

 



--------------------------------------------------------------------------------



 



     (d) “Corporation” means Thoratec Corporation, a California corporation.

     (e) “Director” means a member of the Corporation’s Board of Directors.

     (f) “Early Retirement Date” means the later of the date the Participant
completes ten years of service with the Company or attains age 55.

     (g) “Growth Increment” means the net amount of income, appreciation, loss,
etc., earned or suffered on a Participant’s deferred amounts.

     (h) “Normal Retirement Date” means the date the Participants turn age 65.

     (i) “Participant” means an individual eligible to participate in the Plan
pursuant to Section 3.1.

     (j) “Trust” means the Thoratec Corporation Grantor Trust Agreement attached
hereto as Exhibit A.

     (k) “Year” means a calendar year.

     2.2 Gender and Number. Except when otherwise indicated by the context, any
masculine terminology used herein also shall include the feminine gender, and
the definition of any term herein in the singular also shall include the plural.

SECTION 3. ELIGIBILITY AND PARTICIPATION

     3.1 Eligibility. The Plan is primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees and Directors. Subject to the preceding sentence, the following
persons shall be eligible to participate in the Plan:

     (a) the elected officers and appointed officers of the Corporation;

     (b) cardiovascular division senior directors and above;

     (c) Directors; and

     (d) any other employee of the Corporation or any direct or indirect
subsidiary of the Corporation designated by the Chair of the Committee or by the
Chief Executive Officer of the Corporation from time to time.

     3.2 Ceasing Eligibility. In the event a Participant no longer meets the
requirements for participation in this Plan, he shall become an inactive
Participant. An

2



--------------------------------------------------------------------------------



 



inactive Participant shall retain all rights described under this Plan, except
the right to make any further deferrals and the right to receive any further
matching credits, until the time that he again meets the eligibility
requirements of Section 3.1 (and, if applicable, Section 5.1).

SECTION 4. ELECTION TO DEFER

     4.1 Deferral Election.

     (a) Subject to the following provisions, prior to the beginning of the
Year, a Participant irrevocably may elect, by written notice to the Corporation,
to defer Salary, Bonus, or Board Fees as set forth below.

     (i) With respect to Salary deferrals, the deferral percentage elected must
be at least 2% but no greater than 50%, or a flat dollar amount of no less than
$2,000 and no more than 50% of salary. The deferral amount shall be applied to
the Participant’s Salary for each pay period of the Year to which the deferral
election applies and must be made before November 30 of the year immediately
preceding the Year for which such deferral election applies.

     (ii) With respect to Bonus deferrals, the deferral percentage elected shall
be 0% to 100% (and/or a flat amount) and shall apply only to the Participant’s
Bonus payable with respect to service to be performed in the Year and must be
made before November 30 of such Year.

     (iii) With respect to Board Fees, the deferral percentage elected shall be
0% to 100% and shall apply only to the Participant’s Board Fees payable with
respect to service to be performed in the Year and must be made before November
30 of the year immediately preceding the Year for which such deferral election
applies.

     (b) An individual who becomes a Participant at or after the beginning of
the Year may irrevocably elect, by written notice to the Corporation, to defer
all or a percentage of (i) the annual Salary or Board Fees earned by such
Participant for such Year after such election, if such election is made within
sixty (60) days after becoming a Participant, and (ii) the Participant’s Bonus,
if any, payable with respect to service performed during such Year, if such
election is made before November 30 of such Year.

     4.2 Deferral Period.

     (a) The Participant may elect a deferral period for each separate deferral.
The deferral period may be until a payment date beginning prior to termination
of employment, the date of termination of employment or the Participant’s Early
or Normal Retirement date. This election, if made, must be made at least
12 months prior to the scheduled payout date. Notwithstanding the foregoing,
Directors who are not also employees must defer payment until after their
service on the Board ends.

3



--------------------------------------------------------------------------------



 



     (b) However, notwithstanding the above, payments of deferred amounts shall
be made on the earliest to occur of:

     (i) Death,

     (ii) Total and permanent disability (as defined in the Corporation’s long
term disability plan), or

     (iii) Termination of employment other than Early or Normal Retirement.

     (c) The Participant may elect to receive an “unscheduled withdrawal” at any
time, subject to a penalty equal to 10% of the amount received. The penalty
shall be retained by the Corporation or paid from the Trust to the Corporation.
Any Participant who makes an unscheduled withdrawal may not participate in the
Plan until the January 1 following the 12 month anniversary of the unscheduled
withdrawal.

     4.3 Manner of Payment Election. Generally, payments are to be made in one
lump sum. However, in the case of Early or Normal Retirement the Participant
also may elect to have the deferred amount paid either in a lump sum or in up to
ten (10) (or, if less, his total years of service with the Corporation)
substantially equal annual installments; provided, however, at such time a
Participant may also specify a date within the installment period to receive all
then remaining deferred amounts in a lump sum. Also a Participant may elect to
receive pre-termination payments in equal annual installments for up to four
(4) years. Notwithstanding the foregoing, any Participant with less than two
years of service with the Corporation must receive a lump cash sum distribution.

     4.4 Modification, Corporate Discretion. Notwithstanding the foregoing, a
Participant may change the timing of any post-employment payments of deferred
amounts by written election made prior to the Year in which deferred amounts are
to be paid. Once a Participant has elected to receive a payment after he or she
terminates employment with the Corporation, that election may not be changed to
a commencement date prior to termination except for unscheduled or hardship
withdrawals. Also, while a Participant’s election with respect to
pre-termination payments is irrevocable once it is made, the Corporation may in
its sole discretion defer any pre-termination payment of deferred amounts to the
first Year in which the deduction of the payment would not actually be limited
by Section 162(m) of the Internal Revenue Code. As of the end of each calendar
quarter, a Participant may elect to cease any further deferrals, but in such
case may not make any deferrals for the remainder of the calendar year.

     4.5 Denial of Participation. In the event payment of deferred amounts
commences because of long term disability or hardship, no deferrals may be made
for a

4



--------------------------------------------------------------------------------



 



period of twelve months following the last payment date in connection with such
disability or hardship.

SECTION 5. MATCHING CREDITS

     5.1 Effective Date and Eligibility. Effective at such date as determined by
the Board, the Corporation shall credit matching credits to Participants under
this Plan.

     (a) Time and Amount of Matching Contributions. At such time, if any, that
this Section 5 is activated by the Board the Corporation shall credit matching
credits under this Plan during each calendar quarter for the benefit of each
eligible Participant. The matching formula shall be determined by the Board at
the time it activates this Section 5.

     5.2 Payment.

     Payment of matching credits shall begin at the same time the deferrals to
which they relate are paid or would have been paid in the case of financial
hardship or unscheduled withdrawals.

SECTION 6. DEFERRED COMPENSATION AND
MATCHING CREDITS ACCOUNTS

     6.1 Participant Accounts.

     (a) Deferred Compensation Accounts. The Corporation shall establish and
maintain individual bookkeeping accounts in respect of deferrals made by a
Participant called a “Deferral Account.” A Participant shall have separate
Deferral Accounts for deferred amounts to be paid after termination of
employment and those paid during employment. A Participant’s Deferral Account
shall be credited with the dollar amount of any amount deferred as of the date
the amount deferred otherwise would have become due and payable.

     (b) Matching Credits Accounts. The Corporation shall establish and maintain
an individual bookkeeping account in respect of matching credits by the
Corporation for the benefit of an eligible Participant to be known as a
“Matching Account”.

     6.2 Growth Increments on Accounts. The Corporation will provide the
opportunity for Growth Increments to be earned on the balance of a Participant’s
Cash and Matching Accounts. The Committee will have the authority to select,
from time to time, funds or investment for use in indexing and thus determining
the Growth Increment. Each Account shall be credited daily with a Growth
Increment (which can be a negative number to reflect a loss of value) computed
on the balance in the Accounts

5



--------------------------------------------------------------------------------



 



during the immediately preceding month. The Growth Increment shall be the sum of
the income, capital growth, loss, etc., as selected and determined by the
Committee.

     6.3 Charges Against Accounts. There shall be charged against a
Participant’s Account any payments (excluding payments for fractional shares)
made to the Participant or to his beneficiary in accordance with Section 7.

SECTION 7. PAYMENT OF DEFERRED AND MATCHING AMOUNTS

     7.1 Payment of Deferred and Matching Amounts.

     (a) Except in the case of a scheduled pre-employment withdrawal date,
Normal or Early Retirement, the Participant’s Account balance, including
accumulated Growth Increments attributable thereto, shall be valued as of the
event date provided in Section 4.1 or approval of financial hardship in 7.3. For
scheduled withdrawal, Normal or Early Retirement the Participant’s Account
Balance will be valued as of November 30 of the year of Retirement. The payments
shall be made in the manner selected by the Participant under Section 4.3 or, in
the absence thereof, in a lump sum. The amount of each installment payment shall
be equal to a Participant’s then distributable Account balance multiplied by a
fraction, the numerator of which is one and the denominator of which is the
number of installment payments remaining. In the case of a scheduled withdrawal,
Normal or Early Retirement, payment shall commence the first business day in the
following January. In the case of hardship, payment shall be made as soon as
administratively practical after termination of employment. In all other cases,
payment shall commence on the beginning of the month after the date which is
30 days after the event date provided in Section 4.1.

     7.2 Acceleration of Payments. If prior to the payment of all or a portion
of his Account, the Participants dies, suffers a total and permanent disability
or terminates employment for other than Early or Normal Retirement, the balance
of any amounts payable shall be paid in a lump sum to the Participant or in the
case of death, to the beneficiaries designated under Section 8. Also, regardless
of the event triggering payment, if a Participant’s Account balances total less
than Fifty Thousand and No/100 Dollars ($50,000.00) at the time for the payment
specified, such amount shall be paid to the Participant in a lump sum.

     7.3 Financial Emergency. The Committee, in its sole discretion, may alter
the timing or manner of payment of deferred amounts and/or matching amounts in
the event that the Participant establishes, to the satisfaction of the
Committee, severe financial hardship. In such event, the Committee may:

     (a) provide that all, or a portion of, the amount previously deferred by
the Participant immediately shall be paid in a lump sum payment,

6



--------------------------------------------------------------------------------



 



     (b) provide that all, or a portion of, the installments payable over a
period of time immediately shall be paid in a lump sum, or

     (c) provide for such other installment payment schedules as it deems
appropriate under the circumstances, as long as the amount distributed shall not
be in excess of that amount which is necessary for the Participant to meet the
financial hardship.

     Severe financial hardship will be deemed to have occurred in the event of
the Participant’s impending bankruptcy, a dependent’s long and serious illness,
or other events of similar magnitude. The Committee’s decision in passing on the
severe financial hardship of the Participant and the manner in which, if at all,
the payment of deferred amounts or matching credits shall be altered or modified
shall be final, conclusive, and not subject to appeal.

SECTION 8. BENEFICIARY DESIGNATION

     8.1 Designation of Beneficiary. A Participant shall designate a beneficiary
or beneficiaries who, upon the Participant’s death, are to receive the amounts
that otherwise would have been paid to the Participant. All designations shall
be in writing to the Corporation in such form as it requires or accepts and
signed by the Participant. The designation shall be effective only if and when
delivered to the Corporation during the lifetime of the Participant. The
Participant also may change his beneficiary or beneficiaries by a signed,
written instrument delivered to the Corporation. However, if a married
Participant maintains his primary residence in a state that has community
property laws, the Participant’s spouse shall join in any designation of a
beneficiary or beneficiaries other than the spouse. The payment of amounts shall
be in accordance with the last unrevoked written designation of beneficiary that
has been signed and delivered to the Corporation.

     8.2 Death of Beneficiary. In the event that all of the beneficiaries named
in Section 8.1 predecease the Participant, the amounts that otherwise would have
been paid to the Participant shall be paid to the Participant’s estate, and in
such event, the term “beneficiary” shall include his estate.

     8.3 Ineffective Designation. In the event the Participant does not
designate a beneficiary, or if for any reason such designation is ineffective,
in whole or in part, the amounts that otherwise would have been paid to the
Participant shall be paid to the Participant’s estate, and in such event, the
term “beneficiary” shall include his estate.

SECTION 9. RIGHTS OF PARTICIPANTS

     9.1 Contractual Obligation. It is intended that the Corporation is under a
contractual obligation to make payments from a Participant’s account when due.

7



--------------------------------------------------------------------------------



 



Payment of account balances payable in cash shall be made out of the general
funds of the Corporation as determined by the Board.

     9.2 Unsecured Interest. No Participant or beneficiary shall have any
interest whatsoever in any specific asset of the Corporation. To the extent that
any person acquires a right to receive payments under this Plan, such receipt
shall be no greater than the right of any unsecured general creditor of the
Corporation. Notwithstanding the above, the Corporation intends to informally
fund for the obligations under this Plan through the Trust. While contributions
to the Trust are discretionary prior to a Change in Control, full contribution
is required in accordance with Section 16.2 upon a Change in Control.

     9.3 Employment. Nothing in the Plan shall interfere with or limit in any
way the rights of the Corporation to terminate any Participant’s employment at
any time, nor confer upon any Participant any right to continue in the employ of
the Corporation.

     9.4 Participation. No employee shall have a right to be selected as a
Participant or, having been so selected, to be selected again as a Participant.

SECTION 10. NONTRANSFERABILITY

     10.1 Nontransferability. In no event shall the Corporation make any payment
under this Plan to any assignee or creditor of a Participant or a beneficiary.
Prior to the time of a payment hereunder, a Participant or a beneficiary shall
have no rights by way of anticipation or otherwise to assign or otherwise
dispose of any interest under this Plan nor shall such rights be assigned or
transferred by operation of law.

SECTION 11. ADMINISTRATION

     11.1 Administration. This Plan shall be administered by the Committee. The
Committee may from time to time establish rules for the administration of this
Plan that are not inconsistent with the provisions of this Plan.

     11.2 Finality of Determination. The Committee has sole discretion in
interpreting the provisions of the Plan. The determination of the Committee as
to any disputed questions arising under this Plan, including questions of
construction and interpretation, shall be final, binding, and conclusive upon
all persons.

     11.3 Expenses. The cost of payments from this Plan and the expenses of
administering the Plan shall be borne by the Corporation.

     11.4 Action by the Corporation. Any action required or permitted to be
taken under this Plan by the Corporation shall be by resolution of the Board, by
the duly authorized Committee of the Board, or by a person or persons authorized
by resolution of the Board or the Committee.

8



--------------------------------------------------------------------------------



 



SECTION 12. AMENDMENT AND TERMINATION

     (a) Amendment and Termination. The Corporation expects the Plan to be
permanent but, since future conditions affecting the Corporation cannot be
anticipated or foreseen, the Corporation necessarily must and does hereby
reserve the right to amend, modify, or terminate the Plan at any time by action
of the Board. Notwithstanding the foregoing, upon the occurrence of a Change in
Control (as hereinafter defined) the Plan may not be terminated or amended in
such a manner as to decrease any benefits or rights accrued as of the date of
the Change of Control without the approval of the majority of the Participants.

Each of “Change in Control,” “Person” and “Beneficial Owner” shall have the
meaning set forth in Section 16.1.

SECTION 13. APPLICABLE LAW

     13.1 Applicable Law. This Plan shall be governed and construed in
accordance with the laws of the State of California.

SECTION 14. WITHHOLDING OF TAXES

     14.1 Tax Withholding. The Corporation shall have the right to deduct from
all contributions made to, or payments made from, the Plan any federal, state,
or local taxes required by law to be withheld with respect to such contributions
or payments.

SECTION 15. NOTICE

     15.1 Notice. Any notice required or permitted to be given under the Plan
shall be sufficient if in writing and hand-delivered, or sent by a registered or
certified mail, and if given to the Corporation, delivered to the principal
office of the Corporation. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
or the receipt for registration or certification.

SECTION 16. CHANGE IN CONTROL

     16.1 Change in Control. For purposes of this Plan, a “Change in Control”
shall be deemed to have occurred on the first to occur of any one of the events
set forth in the following paragraphs:

     (a) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Corporation (not including in the securities Beneficially
Owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 50% or more of either the then outstanding shares
of Common Stock or the combined voting power of the Corporation’s then
outstanding voting

9



--------------------------------------------------------------------------------



 



securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (i) of paragraph (c) below; or

     (b) a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of November 1, 2003 or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least two
thirds of those directors whose election or nomination was not in connection
with any transaction described in this section 16.1, or in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company.

     (c) there is consummated a merger or consolidation of the Corporation or
any direct or indirect subsidiary of the Corporation with any other corporation,
other than (i) a merger or consolidation which would result in the voting
securities of the Corporation outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 50% of the combined voting power of the voting securities of
the Corporation or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Corporation (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Corporation (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Corporation or its Affiliates) representing 50% or more of either the
then outstanding shares of Common Stock or the combined voting power of the
Corporation’s then outstanding voting securities; or

     (d) the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or there is consummated an
agreement for the sale or disposition by the Corporation of all or substantially
all of the Corporation’s assets (in one transaction or a series of related
transactions within any period of 24 consecutive months), other than a sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by stockholders of the Corporation in
substantially the same proportions as their ownership of the Corporation
immediately prior to such sale.

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Corporation immediately following such
transaction or series of transactions.

10



--------------------------------------------------------------------------------



 



For purposes of the definition of Change in Control, “Affiliate” shall have the
meaning set forth in Rule 12b-2 promulgated under Section 12 of the Exchange
Act; “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended; and “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Corporation or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities,
(iv) a corporation owned, directly or indirectly, by the shareholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation or (v) any individual, entity or group which is permitted to,
and actually does, report its Beneficial Ownership on Schedule 13G (or any
successor schedule); provided that if any such individual, entity or group
subsequently becomes required to or does report its Beneficial Ownership on
Schedule 13D (or any successor schedule), such individual, entity or group shall
be deemed to be a Person for purposes hereof on the first date on which such
individual, entity or group becomes required to or does so report Beneficial
Ownership of all of the voting securities of the Corporation Beneficially Owned
by it on such date.

     16.2 Effect of Change in Control. Upon a Change in Control, the Corporation
must contribute to the Trust as provided in the Trust.

     16.3 Successors. Any successor in interest to the Corporation, including a
purchaser of a substantial portion of its assets, must assume the obligations of
this Plan.

11